ICJ_162_SilalaWaters_CHL_BOL_2019-06-18_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


 DIFFÉREND CONCERNANT LE STATUT
ET L’UTILISATION DES EAUX DU SILALA
              (CHILI c. BOLIVIE)


        ORDONNANCE DU 18 JUIN 2019




               2019
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


     DISPUTE OVER THE STATUS
AND USE OF THE WATERS OF THE SILALA
             (CHILE v. BOLIVIA)


           ORDER OF 18 JUNE 2019

                         Mode oﬃciel de citation :
      Différend concernant le statut et l’utilisation des eaux du Silala
              (Chili c. Bolivie), ordonnance du 18 juin 2019,
                        C.I.J. Recueil 2019, p. 411




                              Oﬃcial citation :
        Dispute over the Status and Use of the Waters of the Silala
                (Chile v. Bolivia), Order of 18 June 2019,
                        I.C.J. Reports 2019, p. 411




                                                              1171
                                              No de vente:
ISSN 0074-4441                                Sales number
ISBN 978-92-1-157373-2

                                18 JUIN 2019

                               ORDONNANCE




 DIFFÉREND CONCERNANT LE STATUT
ET L’UTILISATION DES EAUX DU SILALA
          (CHILI c. BOLIVIE)




     DISPUTE OVER THE STATUS
AND USE OF THE WATERS OF THE SILALA
         (CHILE v. BOLIVIA)




                               18 JUNE 2019

                                 ORDER

                                                                         411



              INTERNATIONAL COURT OF JUSTICE

                                YEAR 2019
                                                                                   2019
                                                                                  18 June
                               18 June 2019                                     General List
                                                                                 No. 162
       DISPUTE OVER THE STATUS
  AND USE OF THE WATERS OF THE SILALA
                          (CHILE v. BOLIVIA)



                                 ORDER


Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
         Cançado Trindade, Donoghue, Gaja, Sebutinde, Bhandari,
         Robinson, Gevorgian, Salam, Iwasawa; Registrar Couvreur.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Article 80,
paragraph 2, of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
6 June 2016, whereby the Government of the Republic of Chile (herein-
after “Chile”) instituted proceedings against the Plurinational State of
Bolivia (hereinafter “Bolivia”) with regard to a dispute concerning the
status and use of the waters of the Silala,
   Having regard to the Order of 1 July 2016, whereby the Court ﬁxed
3 July 2017 and 3 July 2018 as the time-limits for the ﬁling of the Memo-
rial of Chile and the Counter-Memorial of Bolivia respectively,
   Having regard to the Memorial duly ﬁled by Chile within the time-limit
thus ﬁxed,
   Having regard to the Order dated 23 May 2018, whereby the Court, at
the request of Bolivia, extended until 3 September 2018 the time-limit for
the ﬁling of the Counter-Memorial of the Respondent,

                                                                           4

            status and use of the silala (order 18 VI 19)               412

   Having regard to the Counter-Memorial duly ﬁled by Bolivia within the
time-limit as extended, and the three counter-claims contained therein,
   Having regard to the Order dated 15 November 2018, whereby the
Court, in the absence of any objection by Chile to the admissibility of
Bolivia’s counter-claims, did not consider that it was required to rule deﬁ-
nitively on the question of whether the conditions set forth in Article 80,
paragraph 1, of the Rules of Court had been fulﬁlled, and directed the
submission of a Reply by Chile and a Rejoinder by Bolivia, limited to the
Respondent’s counter-claims, ﬁxing 15 February 2019 and 15 May 2019
as the respective time-limits for the ﬁling of those pleadings,
   Having regard to the Reply ﬁled by Chile and the Rejoinder ﬁled by
Bolivia within the time-limits thus ﬁxed;
   Whereas, by a letter dated 4 June 2019, the Agent of Chile informed the
Court that her Government “wishe[d] to avail itself of the right to submit
an additional pleading on the counter-claims” and that it would need
three months for the preparation of this pleading; and whereas, by a letter
dated 7 June 2019, the Agent of Bolivia stated that his Government had
no objection to the request made by Chile to present an additional plea-
ding on Bolivia’s counter-claims;

  Taking account of the agreement of the Parties,
  Authorizes the submission by the Republic of Chile of an additional
pleading relating solely to the counter-claims of the Plurinational State of
Bolivia;
  Fixes 18 September 2019 as the time-limit for the ﬁling of that pleading;
and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of June, two thousand
and nineteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repu-
blic of Chile and the Government of the Plurinational State of Bolivia,
respectively.

                                   (Signed) Abdulqawi Ahmed Yusuf,
                                                   President.
                                        (Signed) Philippe Couvreur,
                                                     Registrar.




                                                                          5

